This judgment was affirmed at the present term of this court in an opinion holding that the complaint and information filed herein charged an offense against the laws of the State. Appellant has filed an argument on the motion contending that the complaint and information in the case charged no offense against the law, and that the distinction sought to be drawn between this case and the case of Carnes v. State, 50 Tex.Crim. Rep., 99 S.W. Rep., 98, rests upon no substantial difference. Attention is also called to the fact that in the case of Smith v. State,51 Tex. Crim. 441, 100 S.W. Rep., 953, the precise allegation involved in the complaint and information in this case was reviewed by the court in that case, and it was held that it charged no offense; and that a similar ruling in respect to an information identical with the one in question was likewise held defective and the prosecution dismissed in the case of Baughman v. State, 49 Tex.Crim. Rep., 99 S.W. Rep., 1165. An examination of the cases shows that this contention and statement of appellant's counsel is in all respects justified by the record. However, we see no occasion to recede from our opinion and position in this case. Attention was called in the original opinion to the fact that the initial case, Carnes v. State, supra, was rendered by a divided court. In that case, as the record shows, Judge Brooks dissented in an opinion of some length, in which his disagreement with the other members of the court was both pronounced and definite. In the later cases cited: that is, in Baughman v. State, and in Smith v. State, and probably other cases, without discussion, and apparently without the difference in the indictments being very distinctly noted, they were assumed to have been brought within the principle laid down in the Carnes case. We do not believe, however, on principle, that they are governed by the decision in the Carnes case. As stated in the original opinion, it has been held, from the days of Key v. State, 37 Tex.Crim. Rep., that an information which charged that "said sale was made after the qualified voters of said county had, at a legal election held for that purpose in accordance with law, determined that the sale of intoxicating liquors should be prohibited in said county," was not only a sufficient averment that the election was a legal election, but that same was had in pursuance of the necessary requisites pertaining thereto. Now, even if it be conceded, as held in the Carnes case, that an information is bad, which, in direct and unequivocal terms, avers that the publication of the result has been made by the commissioners court, for the reason that the law provides that the county judge shall make such publication, it cannot, we think, in fairness, be claimed that where the allegation is that the commissioners court had caused the order to be published, in the manner and form and for the length of time required by law, would have the same effect. If in truth publication of the result was made in the manner and for the *Page 554 
length of time required by law, it is immaterial who caused it to be done. This is but another way of saying that the publication was such publication as the law required, and whether it was caused to be done by the commissioners court, by their sanction, at their solicitation, or over their protest, is utterly and absolutely immaterial and inconsequential. It is not denied that there is some, if not great uncertainty and possible contradiction in the great number of decisions of this court touching these technical questions of pleading and form, which have been thrust upon it by shrewd and ingenuous counsel; but in this case, as in other similar cases heretofore pending and now pending before this court, we have no doubt, after the most mature and patient consideration of all the cases, that the opinion rendered and here again reaffirmed in this case, is, and ought to be the law in respect to the matter raised. So believing, the motion for rehearing is overruled.
Overruled.